—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered April 16, 2001, as amended April 24, 2001, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant contends that his plea of guilty should be vacated on the ground that the Supreme Court failed to advise him that he would be subject to an automatic and statutorily-mandated five-year period of postrelease supervision following *659the completion of his determinate sentence (see Penal Law § 70.45 [1]). However, this claim is unpreserved for appellate review, as he did not seek to withdraw his plea before sentencing or move to vacate the judgment of conviction (see People v Wilson, 296 AD2d 430, lv denied 99 NY2d 540; People v Piediscalzo, 287 AD2d 582; People v Gilchrist, 280 AD2d 488), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.